Case: 10-40159       Document: 00512259272         Page: 1     Date Filed: 05/31/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           May 31, 2013
                                     No. 10-40159
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

MIGUEL A. MARTINEZ,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:09-CR-523-1


Before KING, CLEMENT, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Defendant Miguel A. Martinez appeals his conviction for conspiracy to
possess with intent to distribute marijuana and possession with intent to
distribute marijuana. He challenges the sufficiency of the evidence supporting
the knowledge element of the offenses.
       Chief among many facts indicating Martinez’s guilt was the
uncontroverted evidence that he possessed more than 5,000 pounds of
marijuana, valued at more than $4,000,000, hidden among pallets of cilantro in

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 10-40159     Document: 00512259272     Page: 2     Date Filed: 05/31/2013

                                  No. 10-40159

the tractor-trailer he was driving.     The evidence supported a reasonable
inference that he was nervous during the canine inspection of the trailer at a
border patrol checkpoint. His forehead starting sweating, and he paid more
attention to the dog than to questions from the agent. The jury heard testimony
from multiple witnesses that challenged the veracity of Martinez’s story
explaining how and where his trailer was loaded and where he purchased fuel
before the inspection. A border patrol agent also described inconsistencies
between the stories given by Martinez and his co-defendant at the time of the
inspection. Viewed in the light most favorable to the prosecution, the evidence
was sufficient to support the jury’s finding of guilty knowledge. See Jackson v.
Virginia, 443 U.S. 307, 319, 326 (1979); United States v. Moreno-Gonzalez, 662
F.3d 369, 373 (5th Cir. 2011) (holding sheer quantity of drugs supports inference
of guilty knowledge); United States v. Crooks, 83 F.3d 103, 107 & n.11 (5th Cir.
1996) (holding signs of nervousness support inference of knowledge); United
States v. Casilla, 20 F.3d 600, 606 (5th Cir. 1994) (holding implausible and
inconsistent stories support finding of guilty knowledge).
      Martinez asserts that many of the suspicious facts equally or nearly
equally supported innocent inferences. For example, he asserts that a third
party could have concealed the marijuana within his cargo of cilantro without
his knowledge. He asserts that his demeanor during the canine inspection was
normal for someone undergoing a canine inspection on a hot night. He shrugs
off the implausibility of his story and discounts the many inconsistencies
between his story and his co-defendant’s as the product of different recollections
of events that occurred earlier that night. That conflicting inferences can be
drawn from the facts is not enough to overcome the deference owed to the jury’s
verdict. We “must presume--even if it does not affirmatively appear in the
record--that the trier of fact resolved any such conflicts in favor of the
prosecution, and must defer to that resolution.” Jackson, 443 U.S. at 326.
      AFFIRMED.



                                        2